Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 1 of 24




           Exhibit 8
                                 Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 2 of 24


                                          Exhibit 16 - U.S. Patent No. 10,018,371 (“’371 Patent”)

Accused Instrumentality: Ecobee’s smart thermostats (e.g., ecobee3, ecobee3 lite, ecobee4, Ecobee SmartThermostat), and all versions and variations
thereof since the issuance of the asserted patent.

              Issued Claim(s)                                                       Public Documentation
 1[pre]. A method for detecting manual       Accused Instrumentality performs a method for detecting manual changes to one or more
 changes to one or more setpoints for a      setpoints for a thermostatic controller.
 thermostatic controller comprising:




                                                                                                                          Page 1 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 3 of 24




                                                                  Page 2 of 23
                                 Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 4 of 24




                                           https://www.ecobee.com/ecobee-residential-web-portal/




1[a] providing a thermostatic controller   Accused Instrumentality performs providing a thermostatic controller operatively connected to a
operatively connected to a heating         heating ventilation and air conditioning system, the one or more setpoints of the heating
ventilation and air conditioning system,   ventilation and air conditioning system being manually changeable.
the one or more setpoints of the heating
ventilation and air conditioning system
being manually changeable;




                                                                                                                        Page 3 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 5 of 24




        The set points of are manually changeable on the thermostat itself and also with wirelessly.




        https://www.ecobee.com/ecobee3-lite/



                                                                                       Page 4 of 23
                                  Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 6 of 24


1[b] calculating with at least one            Accused Instrumentality performs calculating with at least one computer, scheduled
computer, scheduled programming of the        programming of the thermostatic controller for one or more times to control the heating
thermostatic controller for one or more       ventilation and air conditioning system, the scheduled programming comprising at least a first
times to control the heating ventilation      automated setpoint at a first time.
and air conditioning system, the
scheduled programming comprising at
least a first automated setpoint at a first
time;




                                              https://www.ecobee.com/2017/08/how-does-smart-recovery-work/




                                                                                                                             Page 5 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 7 of 24




        https://www.ecobee.com/ecobee-residential-web-portal/




        https://www.ecobee.com/ecobee4/

                                                                  Page 6 of 23
                                   Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 8 of 24



1[c] recording, with the thermostatic         Accused Instrumentality performs recording, with the thermostatic controller, actual setpoints of
controller, actual setpoints of the heating   the heating ventilation and air condition system.
ventilation and air condition system;




                                                                                                                             Page 7 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 9 of 24




        https://www.ecobee.com/ecobee4/




                                                                  Page 8 of 23
                                 Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 10 of 24




                                            https://www.howtogeek.com/257626/how-to-set-the-location-for-your-ecobee3-to-get-weather-
                                            info/


1[d] communicating the actual setpoints     Accused Instrumentality performs communicating the actual setpoints from the one or more
from the one or more thermostatic           thermostatic controllers to the at least one computer.
controllers to the at least one computer;




                                                                                                                       Page 9 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 11 of 24




         https://support.ecobee.com/hc/en-us/articles/360029033431




         https://support.ecobee.com/hc/en-us/articles/115006029287-Where-can-I-find-the-data-for-my-
         energy-savings-




         https://www.ecobee.com/ecobee-residential-web-portal/




                                                                                    Page 10 of 23
                               Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 12 of 24




                                        https://www.howtogeek.com/257626/how-to-set-the-location-for-your-ecobee3-to-get-weather-
                                        info/



1[e] generating with the at least one   Accused Instrumentality performs generating with the at least one computer, a difference value
computer, a difference value based on   based on comparing at least one of the actual setpoints at the first time for the thermostatic
comparing at least one of the actual    controller to the first automated setpoint for the thermostatic controller.
setpoints at the first time for the
thermostatic controller to the first



                                                                                                                      Page 11 of 23
                                Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 13 of 24


automated setpoint for the thermostatic
controller;




                                          https://www.ecobee.com/2017/08/how-does-smart-recovery-work/




                                          https://www.ecobee.com/ecobee-residential-web-portal/



                                                                                                         Page 12 of 23
                                 Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 14 of 24




                                            https://www.ecobee.com/ecobee4/

1[f] detecting a manual change to the first Accused Instrumentality performs detecting a manual change to the first automated setpoint by
automated setpoint by determining           determining whether the at least one of the actual setpoints and the first automated setpoint are
whether the at least one of the actual      the same or different based on the difference value.
setpoints and the first automated setpoint
are the same or different based on the
difference value; and




                                                                                                                            Page 13 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 15 of 24




         https://www.ecobee.com/2017/08/how-does-smart-recovery-work/




         https://www.ecobee.com/ecobee-residential-web-portal/



                                                                        Page 14 of 23
                               Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 16 of 24




                                        https://www.howtogeek.com/257626/how-to-set-the-location-for-your-ecobee3-to-get-weather-
                                        info/


1[g] logging the manual change to a     Accused Instrumentality performs logging the manual change to a database.
database.




                                                                                                                    Page 15 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 17 of 24




         https://support.ecobee.com/hc/en-us/articles/360029033431




         https://support.ecobee.com/hc/en-us/articles/115006029287-Where-can-I-find-the-data-for-my-
         energy-savings-




         https://www.ecobee.com/ecobee-residential-web-portal/




                                                                                    Page 16 of 23
                                Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 18 of 24




                                            https://www.howtogeek.com/257626/how-to-set-the-location-for-your-ecobee3-to-get-weather-
                                            info/

9[pre]. A method for incorporating          Accused Instrumentality performs a method for incorporating manual changes to one or more
manual changes to one or more setpoints     setpoints for a thermostatic controller.
for a thermostatic controller, the method
comprising:                                 See claim 1[pre].
9[a] providing a thermostatic controller    Accused Instrumentality performs providing a thermostatic controller operatively connected to a
operatively connected to a heating          heating ventilation and air conditioning system, the one or more setpoints of the heating
ventilation and air conditioning system,    ventilation and air conditioning system being manually changeable.
the one or more setpoints of the heating

                                                                                                                         Page 17 of 23
                                 Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 19 of 24


ventilation and air conditioning system       See claim 1[a].
being manually changeable;
9[b] calculating scheduled programming        Accused Instrumentality performs calculating scheduled programming of automated setpoints in
of automated setpoints in the thermostatic    the thermostatic controller based on the scheduled programming comprising at least a first
controller based on the scheduled             automated setpoint at a first time and a second automated setpoint at a second time to control the
programming comprising at least a first       heating ventilation and air conditioning system.
automated setpoint at a first time and a
second automated setpoint at a second         See claim 1[b].
time to control the heating ventilation
and air conditioning system;
9[c] recording, with the thermostatic         Accused Instrumentality performs recording, with the thermostatic controller, actual setpoints of
controller, actual setpoints of the heating   the heating ventilation and air condition system.
ventilation and air condition system;
                                              See claim 1[c].
9[d] communicating the actual setpoints       Accused Instrumentality performs communicating the actual setpoints from the thermostatic
from the thermostatic controller to the at    controller to the at least one computer.
least one computer;
                                              See claim 1[d].
9[e] comparing at least one of the actual     Accused Instrumentality performs comparing at least one of the actual setpoints at the first time
setpoints at the first time for the           for the thermostatic controller to the first automated setpoint for the thermostatic controller.
thermostatic controller to the first
automated setpoint for the thermostatic       See claim 1[e].
controller;
9[f] detecting a manual change to the first   Accused Instrumentality performs detecting a manual change to the first automated setpoint by
automated setpoint by determining             determining whether the at least one of the actual setpoints and the first automated setpoint are
whether the at least one of the actual        the same or different.
setpoints and the first automated setpoint
are the same or different; and                See claim 1[f].
9[g] changing the operation of the            Accused Instrumentality performs changing the operation of the heating ventilation and air
heating ventilation and air conditioning      conditioning system by changing the second automated setpoint at the second time based on at
system by changing the second                 least one rule for the interpretation of the manual change.
automated setpoint at the second time
based on at least one rule for the
interpretation of the manual change.


                                                                                                                              Page 18 of 23
                                Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 20 of 24




                                           https://www.ecobee.com/2017/08/how-does-smart-recovery-work/


                                           See also claim 1[g].
17[pre]. An apparatus for detecting        Accused Instrumentality includes an apparatus for detecting manual changes to one or more
manual changes to one or more              automated setpoints for a thermostatic controller.
automated setpoints for a thermostatic
controller, the apparatus comprising:      See claim 1[pre].
17[a] a programmable communicating         Accused Instrumentality includes a programmable communicating thermostat operatively
thermostat operatively connected to a      connected to a heating ventilation and air conditioning system, the one or more automated
heating ventilation and air conditioning   setpoints of the heating ventilation and air conditioning system being manually changeable.
system, the one or more automated
setpoints of the heating ventilation and   See claim 1[a].
air conditioning system being manually
changeable;
17[b] at least an electronic storage       Accused Instrumentality includes at least an electronic storage medium comprising stored data
medium comprising stored data of a         of a plurality of internal temperature measurements taken within a structure.


                                                                                                                         Page 19 of 23
                               Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 21 of 24


plurality of internal temperature
measurements taken within a structure;




                                         https://www.ecobee.com/ecobee4/




                                         https://support.ecobee.com/hc/en-us/articles/360029033431




                                                                                                     Page 20 of 23
Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 22 of 24




         https://support.ecobee.com/hc/en-us/articles/115006029287-Where-can-I-find-the-data-for-my-
         energy-savings-




         https://www.ecobee.com/ecobee-residential-web-portal/




                                                                                    Page 21 of 23
                              Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 23 of 24




                                          https://www.howtogeek.com/257626/how-to-set-the-location-for-your-ecobee3-to-get-weather-
                                          info/



17[c] computer hardware configured to     Accused Instrumentality includes computer hardware configured to communicate with the
communicate with the electronic storage   electronic storage medium and with the programmable communicating thermostat.
medium and with the programmable
communicating thermostat;                 See claim 1[d].
17[d] wherein the programmable            Accused Instrumentality includes the programmable communicating thermostat recording actual
communicating thermostat records actual   setpoints of the heating ventilation and air condition system; wherein the computer hardware is

                                                                                                                       Page 22 of 23
                                Case 1:19-cv-12325-MBB Document 1-8 Filed 11/12/19 Page 24 of 24


setpoints of the heating ventilation and     further configured to store in the electronic storage medium, the one or more automated
air condition system; wherein the            setpoints associated with scheduled programming of the programmable communicating
computer hardware is further configured      thermostat.
to store in the electronic storage medium,
the one or more automated setpoints          See claim 1[b] & 1[c].
associated with scheduled programming
of the programmable communicating
thermostat;
17[e] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to obtain the
further configured to obtain the actual      actual setpoints from the programmable communicating thermostat and store the actual setpoints
setpoints from the programmable              in the electronic storage medium.
communicating thermostat and store the
actual setpoints in the electronic storage   See claim 1[c].
medium;
17[f] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to compare
further configured to compare the one or     the one or more automated setpoints associated with the scheduled programming with at least
more automated setpoints associated with     one of the actual setpoints.
the scheduled programming with at least
one of the actual setpoints; and             See claim 1[e].
17[g] wherein the computer hardware is       Accused Instrumentality includes the computer hardware that is further configured to detect a
further configured to detect a manual        manual change to the one or more automated setpoints by determining whether the at least one
change to the one or more automated          of the actual setpoints and the one or more automated setpoints are the same or different based
setpoints by determining whether the at      on the difference value.
least one of the actual setpoints and the
one or more automated setpoints are the      See claim 1[f].
same or different based on the difference
value.




                                                                                                                            Page 23 of 23
